Citation Nr: 1432491	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-48 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 4, 2008, and in excess of 20 percent thereafter, for residuals of a compression fracture of the right lumbar spine.    

2.  Entitlement to service connection for residuals of a fracture of the cervical spine.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO decision, in part, increased the evaluation of the Veteran's service-connected lumbar spine condition to 10 percent disabling effective September 19, 2007 and declined to reopen the Veteran's claim of entitlement to service connection for residuals of a fracture to the cervical spine.  During the course of the appeal in an October 2010 rating decision, the RO increased the evaluation of the Veteran's service-connected lumbar spine condition to 20 percent disabling, effective June 4, 2008.  

After the most recent statement of the case, the Veteran submitted relevant medical records in connection with his claims, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board most recently remanded this claim in January 2011 for further development, specifically to afford the Veteran cervical and lumbar VA spine examinations and to obtain relevant treatment records.  The RO associated updated treatment records with the claims file, requested the Veteran identify any private treatment, provided a June 2012 VA cervical and lumbar spine examination and issued a supplemental statement of the case (SSOC) in August 2012.  

In response to the August 2012 SSOC, the Veteran's attorney has challenged the adequacy of the June 2012 VA lumbar and cervical spine examinations by highlighting symptoms and diagnoses not discussed by the VA examiner, providing lay evidence supporting the existence of a cervical fracture in-service, and providing updated medical evidence which suggests a worsening of the Veteran's lumbar spine condition.  The Veteran's attorney further argues the December 21, 2010 private evaluation is an adequate basis to evaluate the Veteran. 

Subsequent to the June 2012 VA lumbar spine examination the Veteran submitted new medical evidence suggesting a worsening, as discussed above.  The new medical evidence includes an operative report of a lumbar laminectomy and fusion from March 2013.  Further, the operating physician submitted a letter explaining the Veteran's new limitations due to surgery.  Considering it has been over 2 years since the most recent VA examination and the medical evidence of a worsening of the low back condition, the Board finds a new examination is warranted to properly assess the current level of severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

The Board notes the attorney's arguments regarding the adequacy of the June 2012 VA examiner's evaluation of radiculopathy.  Regarding neurological manifestations, the June 2012 VA examiner found the Veteran did not have radiculopathy, myelopathy, or neuropathy on examination and a more precise diagnosis could not be rendered due to no objective data to support a more definitive diagnosis.  In an addendum opinion, the June 2012 VA examiner noted a review of the December 2010 private evaluation.  The Veteran's attorney asserts the VA examiner did not adequately address the Veteran's history including complaints of numbness, tingling, positive reflex testing and prior diagnosis of lumbar radiculitis in his evaluation, as extensively detailed in the August 15, 2012 correspondence.  The Veteran's attorney also asserts the Veteran's radiculopathy onset during service based on an October 18, 1977 service treatment record (STR) that detailed pain in the Veteran's mid-upper thigh while walking.  Further, the Veteran submitted an MRI of the lumbar spine from October 2012 with a diagnosis of thoracic or lumbosacral neuritis or radiculitis, unspecified.  Due to the lack of discussion of the above details and the submission of new evidence, the Board finds the 2012 VA spine examination regarding radiculopathy is inadequate to evaluate the severity of the Veteran's lumbar spine condition.  On Remand, the new VA spine examination must specifically address the Veteran's history and complaints of neurological symptoms such as pain, numbness, and tingling; past diagnosis reflecting the Veteran has radiculitis; and any additional new medical evidence received.  

The June 2012 VA examiner provided a negative nexus opinion in an addendum opinion regarding the Veteran's cervical spondylosis without myelopathy diagnosed in October 2010.  The VA examiner noted the Veteran's hospital record following the motorcycle accident was silent for any cervical spine condition in July 7, 1976.  In June 1977, the Veteran was evaluated for neck pain and was diagnosed with a neck strain, a transient condition; although a prior injury of C2-C3 was reported.  In March 1992, the Veteran was found to have a congenitally small cervical canal with very mild osteophytes at C5-C6 incidentally noted.  Many years after discharge the Veteran was diagnosed with degenerative spondylosis with disc space and foraminal narrowing with unknown incidental injuries to include a motor vehicle accident in 1992.  The VA examiner opined there was no objective evidence of the claimed condition onset in military service or shortly (within a year) after discharge from military service.  Therefore, the VA examiner opined a nexus could not be made.  The Veteran's attorney argues that an injury to the Veteran's neck was evidenced by statements in the record, as provided in great detail in the October 19, 2012 correspondence.  In support of the existence of an in-service neck injury, the Veteran's attorney highlights the October 1976 in-service x-ray which notes that a harness limited the detail of the c-spine and the July 23, 1979 post-service VA examination that detailed the Veteran's report of a cervical fracture treated with tongs traction for six weeks and then in a neck brace for another three months.  Further, the attorney supplied lay statements from the Veteran's mother detailing the in-service accident led to the Veteran to be placed in tong traction for six weeks.  On Remand, the Board finds an addendum opinion is necessary to address the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the July 16, 2012 addendum opinion as requested and respond appropriately to any future requests.

2.  Obtain any updated treatment records including those beyond July 2012.
 
3.  The Veteran should be afforded a VA examination by a new VA examiner to assess the current nature and severity of his service-connected compression fracture of the right lumbar spine and address whether the Veteran has a diagnosis of radiculopathy related to his service-connected residuals of a compression fracture of the right lumbar spine.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state that the examination report that the claims file was reviewed. 

For the Veteran's service-connected residuals of a compression fracture of the right lumbar spine: 

(a)  All indicated studies including, including range of motion studies in degrees using a goniometer, should be performed.  Discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

(b)  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

(c)  Indicate whether the Veteran's residuals of a compression fracture of the right lumbar spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

(d)  The examiner should also provide an opinion concerning the impact of the Veteran's low back condition on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.

For the Veteran's claimed neurological manifestations, the examiner should:

(a)  Describe in detail any neurological manifestations of the Veteran's service connected lumbar spine disability.  In addition, identify whether the Veteran has radiculopathy in the right lower extremity.  

(b)  If the examiner finds that the Veteran has right lower radiculopathy, is it at least as likely as not (50 percent or better probability) that any diagnosed radiculopathy is caused by or etiologically related to the Veteran's active service or his service-connected residuals of a compression fracture of the right lumbar spine. 

Comment on the significance, if any, of the Veteran's former complaints such as numbness, radiating pain, tingling throughout VA treatment records, the private December 2010 diagnosis of lumbar radiculitis with positive reflex testing and the October 2012 diagnosis of thoracic or lumbosacral neuritis or radiculitis, unspecified.  

A complete rationale for all opinions expressed must be included in the examination reports.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Provide the claims file to a new VA examiner to determine the nature and etiology of any current neck condition.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

For the Veteran's claimed neck condition, provide a written response to the following inquiry:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's neck condition, is etiologically related to his active service?

The examiner should comment on the Veteran's service and post-service medical treatment records and the Veteran's contention that he has a cervical spine disorder as a result of an in-service motor cycle accident and has had continuity of symptomatology.  Specifically, the examiner's attention is directed to the lay statements from the Veteran's mother, the October 1976 STR, July 1979 VA examination and December 2010 report from his private physician, referenced above.

The rationale for any opinion offered should be provided.  

5.  The RO/AMC will then review the Veteran' claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



